DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction / Election
Receipt and entry of Applicants’ Response to Election / Restriction reply filed on July 29, 2021 in which Applicants’ election with traverse of Species 1 (Figs. 1-5, 7-11, and 14-15) which Applicants describe as being encompassed by Claims 1-14 and 20 is acknowledged.  The traversal is on the ground(s) that Applicants assert that there is clear overlap between Species 1 and Species 2 because of commonly recited elements of a compressor and overlapping auxiliary discharge path features (p. 1, 3rd full paragraph, lines 1 and 2).  
	The first embodiment (Figs. 1-5, 7-11, and 14-15 of Species 1) has a single groove shape (auxiliary discharge path 156, Fig. 5) defined in a bottom surface of the orbiting wrap (154, Fig. 5) for connecting a side of the orbiting wrap (154) to a bottom surface of the orbiting wrap (154,  ¶ 00113).  The second embodiment (Fig. 6 of Species 2) has inlet paths (158, Fig. 6) connected to a side of the orbiting wrap (154, Fig. 6) and an axial outlet path (159, Fig. 6, ¶s 00113 and 00115) connected to the bottom surface of the orbiting scroll (visually compare Fig. 6 to Fig. 5).  The specification describes that the inlet and outlet paths 158 and 159 “pass through the orbiting wrap” (¶ 00114, Fig. 6) which is the recitation of dependent Claim 15.  Dependent Claims 16-19 are respectively dependent on dependent Claim 15 such that the features of the auxiliary discharge path of Claims 15-19 associated with Fig. 6 of Species 2 do not read on, and are mutually exclusive to the features of the auxiliary discharge path of Species 1.  Regarding dependent Claim 14, Claim 14 recites the inlet path and the outlet path (158, 159, ¶s 00115 and 00116, Fig. 6) of the auxiliary discharge path associated with Fig. 6 of Species 2.  Thus, as the not Species 1 the auxiliary discharge path element of Species 2 does not overlap with Species 1.    
	While Independent Claims 1 and 10 are generic to both Species 1 and Species 2 (as previously described in the Requirement for Restriction Election having notification date of June 2, 2021, paragraph #2, second full paragraph), dependent Claims 14-19 only read on Fig. 6 associated with Species 2 as described above and these auxiliary discharge path features are mutually exclusive to the auxiliary discharge path features of Species 1.  As such, Applicants’ election of Species 1 is modified to encompass Claims 1-13 and 20 with dependent Claims 14-19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
	Additionally, a complete search of the auxiliary discharge path feature(s) of Species 1 and Species 2 would require a search in at least F04C18/0269 (Details concerning the involute wraps) and F04C18/0261 (Details of the ports, e.g. location, number, geometry).  For the reasons above, Species 1 will encompass Claims 1-13, 15, and 20 with dependent Claims 14 and 16-19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
	For the reasons described above the requirement is still deemed proper and is made FINAL.


Status of the Claims
Claims 1-20 are pending with Claims 14-19 being withdrawn as described above, leaving Claims 1-13 and 20 for examination on the merits in the U.S. non-provisional application. 

Drawings
The drawings are objected to because
			reference numeral “126b” as shown in Fig. 2 is not found described in the specification.  In contrast, this reference numeral needs to be amended to read as “126c” which is the eccentric portion (¶ 0059). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
		“outlet path 150” (¶ 00113, line 4) should be ‘outlet path 158 [[.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/021245 (Mizushima et al.; published on February 1, 2018) (the citations below are taking from US11131305 which is part of the patent family with WO2018/021245 and is considered to be an English translation of it).  
	In reference to Claim 10, MIZUSHIMA teaches
			A compressor (scroll compressor 10, title, Abstract, col. 5, lines 39 and 40, Figs. 1-6 and 8) comprising:
				a casing (casing 11, col. 5, line 37, Fig. 1) that defines an oil space (inside space, col. 3, lines 39-41, which cycles oil from the bottom of scroll compressor 10 through the shaft making the space a kind of oil space) therein; 
				a driving motor (motor 20, col. 5, line 34) disposed inside the casing (11); 
				a main frame (first bearing securing member 70, col. 5, line 59) coupled to an inside of the casing (11) and spaced apart from the driving motor (20); 
				a fixed scroll (fixed scroll 51, col. 5, line 67) disposed at a side of the main frame (70), the fixed scroll (51) comprising a fixed end plate portion (flat plate-shaped end plate 51a, col. 6, lines 6 and 7) and a fixed wrap (wrap 51b, col. 6, line 7) that extends from the fixed end plate portion (51a); and 
				an orbiting scroll (moveable scroll 52, col. 6, line 11) configured to perform an orbiting movement relative to the fixed scroll (51) based on power supplied from the driving motor (20), the orbiting scroll (52) comprising: 
				an orbiting end plate portion (flat plate-shaped end plate 52a, col. 6, lines 16 and 17) disposed in the main frame (70), and 
				an orbiting wrap (warp 52b, col. 6, line 17) that extends from the orbiting end plate portion (52a) and that is engaged with the fixed wrap (51b) to thereby define a compression chamber (compression chambers 53, col. 6, line 20), 
				wherein the fixed scroll (51) defines a discharge hole (discharge port 55, col. 6, line 9) that passes through the fixed end plate portion (51a) and that is configured to discharge refrigerant (col. 5, lines 31-33) compressed in the compression chamber (53) to the inside of the casing (11), and 
				wherein the orbiting scroll (52) defines an auxiliary discharge path (cutout portion 56 in Fig. 2, 56 in Fig. 8, col. 7, line 45 and col. 8, lines 64-68, Figs. 2, 4, and 8) that is disposed in the orbiting wrap (52b) and that is configured to allow the compression chamber (53) to communicate with the discharge hole (55).
	In reference to Claim 12, MIZUSHIMA also teaches that the auxiliary discharge path (groove 56 in Fig. 8) comprises a recessed groove that is recessed by a predetermined depth from a surface of the orbiting wrap (the surface at the end of the lead line of 52b in Fig. 8 makes contact with 51a at the top of Fig. 8) that is in contact with the fixed end plate portion (of 51a at the upper portion of Fig. 8). 
	In reference to Claim 13, MIZUSHIMA also teaches that the auxiliary discharge path (groove 56 in Fig. 8) has an opening portion (outbound portion of the groove is open to the compression chamber 53) that extends to the compression chamber (53) and that is configured to receive refrigerant (col. 5, lines 31-33) in the compression chamber (53).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US5152682 (Morozumi et al.; issued on October 6, 1992) (MOROZUMI) in view of MIZUSHIMA. 
	In reference to Claim 1, MOROZUMI teaches:  
		A compressor (scroll compressor 10, title, Abstract, lines 1 and 2 and col. 3, line 39, Figs. 1-3) comprising: 
			a casing (container 16, col. 3, line 46, Fig. 1) comprising a discharge portion (outlet pipe 60 at top of 10 in Fig. 1, col. 4, line 42) disposed at a side of the casing (16), the discharge portion (60) being configured to discharge refrigerant (col. 2, lines 8-11) to an outside of the casing (16, Fig. 1); 
			a driving motor (induction motor 12, col. 3, lines 42 and 43) coupled to the casing (16); 
			a main frame (frame member 62, col. 5, line 3) coupled to an inner circumferential surface of the casing (16); 
			a rotary shaft (drive shaft 18, col. 3, line 50 and col. 6, lines 38-42) that is rotatably coupled to the driving motor (12) and that passes through the main frame (62); 
			a fixed scroll (fixed scroll member 30, col. 3, line 58) comprising: 
				a fixed end plate portion (end plate 32, col. 3, line 58) coupled to the casing (16), the rotary shaft (18) passing through the fixed end plate portion (32), wherein the fixed end plate portion (32) defines a discharge hole (discharge ports 54(s), col. 4, line 46), that (i) extends through the fixed end plate portion (32), (ii) is spaced apart from the rotary shaft (54(s) are radially spaced from 18 as shown in Figs. 1 and 2), and (iii) is configured to discharge refrigerant (col. 1, lines 11-13) to an inside of the casing (16, refrigerant is discharged from the 54(s) to the internal space of 10 located above 30 as shown in Fig. 1 to flow towards 60), and a fixed wrap (34, col. 3, line 61) that protrudes from the fixed end plate portion (32); and 
			an orbiting scroll (moveable scroll member 40, col. 3, line 57) comprising: 
				an orbiting end plate portion (end plate 42, col. 4, line 1) disposed in the main frame (62) and coupled to the rotary shaft (18), the rotary shaft (18) passing through the orbiting end plate portion (42), and 
				an orbiting wrap (scroll wrap 44, col. 4, line 2) that protrudes from the orbiting end plate portion (42) and that is engaged with the fixed wrap (34, Fig. 2), 
			wherein a center portion (includes upright boss 46, col. 4, lines 3-5, Figs. 1 and 2) of the orbiting wrap (44) is configured to open and close at least a portion of the discharge hole (as seen at location A where at least at one time interval during the orbiting movement of the orbiting scroll 40, upright boss 46 at least overlaps a portion of the left discharge part 45, Examiner’s ANNOTATED Fig. 1 of MOROZUMI and also Fig. 2) of the fixed scroll (30) based on the orbiting scroll (40) performing an orbiting movement relative to the fixed scroll (30) by rotation of the rotary shaft (18).
MOROZUMI does not teach an auxiliary discharge path defined in the center portion of the orbiting wrap.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes the center portion of the orbiting wrap (52b) defining an auxiliary discharge path (cutout portion 56 in Fig. 2; cutout portion 56 in Fig. 8, col. 7, lined 45-47) configured to guide refrigerant to the discharge hole (55, col. 8, lines 22-30).

    PNG
    media_image1.png
    765
    570
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of MOROZUMI 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an auxiliary discharge path provided in a center portion of the orbiting scroll configured to guide refrigerant to the discharge hole as taught by MIZUSHIMA and incorporate this feature into MOROZUMI’s scroll compressor for the benefit of reducing pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 9, MOROZUMI further teaches that the discharge hole (54(s), Figs. 1 and 2) comprises: 
				a first discharge hole (left 54, Fig. 1) that passes through a first portion of the fixed end plate portion (32); and 
				a second discharge hole (right 54, Fig. 1) that is spaced apart from the first discharge hole (left 54, Fig. 1) and that passes through a second portion of the fixed end plate portion (32).  
MOROZUMI does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes the auxiliary discharge path (cutout portion 56 in Fig. 2; cutout portion 56 in Fig. 8, col. 7, lined 45-47) being configured to discharge refrigerant to at least one of the first discharge hole or the second discharge hole (55, col. 8, lines 22-30).

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0047380 (Kim et al.; issued on February 18, 2016) (KIM) in view of MIZUSHIMA. 
	In reference to Claim 1, KIM teaches
		A compressor (title, Abstract, ¶ 0026, lines 1 and 2, Figs. 2-8) comprising: 
			a casing (casing 210, ¶ 0026, lines 3 and 4, Fig. 2) comprising a discharge portion (refrigerant discharge pipe 216, ¶ 0028, line 1) disposed at a side of the casing (at upper side of 210, Fig. 1), the discharge portion being configured to discharge refrigerant to an outside of the casing (¶ 0028, lines 2-5); 
			a driving motor (electric drive motor 220, ¶ 0026, lines 4 and 5) coupled to the casing; 
			a main frame (main frame 230, ¶ 0034, lines 1 and 2) coupled to an inner circumferential surface of the casing; 
			a rotary shaft (rotational shaft 226, ¶ 0033, lines 2 and 3) that is rotatably coupled to the driving motor (220) and that passes through the main frame (230); 
			a fixed scroll (250) comprising: 
				a fixed end plate portion (fixed scroll end plate 254, ¶ 0042, lines 3 and 4) coupled to the casing (210), the rotary shaft (226) passing through the fixed end plate portion (254), wherein the fixed end plate portion defines a discharge hole (discharge port 253, ¶ 0043) that (i) extends through the fixed end plate portion (251), (ii) is spaced apart from the rotary shaft (226, in a radial outbound direction therefrom), and (iii) is configured to discharge refrigerant to an inside of the casing (230, ¶ 0043), and 
				a fixed wrap (251, ¶ 0042, line 8) that protrudes from the fixed end plate portion (254); and
			an orbiting scroll (orbiting scroll 240, ¶ 0041, line 3) comprising:
				an orbiting end plate portion (orbiting scroll end plate portion 245, ¶ 0053, line 8) disposed in the main frame (230) and coupled to the rotary shaft (226), the rotary shaft (226) passing through the orbiting end plate portion (245), and 
				an orbiting wrap (orbiting wrap 241, ¶ 0055, line 3) that protrudes from the orbiting end plate portion (245) and that is engaged with the fixed wrap (251), 
			wherein the orbiting wrap (241) has a center portion (orbiting wrap 241 has spiral shape with an interior center portion, ¶ 0055, last three lines, Fig. 2).  
While KIM teaches a center portion, KIM does not teach that  
				a center portion of the orbiting wrap is configured to open and close at least a portion of the discharge hole of the fixed scroll based on the orbiting scroll performing an orbiting movement relative to the fixed scroll by rotation of the rotary shaft, and 
				wherein the center portion of the orbiting wrap defines an auxiliary discharge path configured to guide refrigerant to the discharge hole.
MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes 	
			wherein a center portion of the orbiting wrap (52b) is configured to open and close at least a portion of the discharge hole (55, best seen in Fig. 4) of the fixed scroll (51, col. 6, line 62) based on the orbiting scroll (52, col. 6, line 63) performing an orbiting movement relative to the fixed scroll (51) by rotation of the rotary shaft (Fig. 1), and 
			wherein the center portion (best seen in Figs. 4 and 8) of the orbiting wrap (52b) defines an auxiliary discharge path (cutout portion 56 in Fig. 2; cutout portion 56 in Fig. 8, col. 7, lined 45-47) configured to guide refrigerant to the discharge hole (55, col. 8, lines 22-30).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path provided in a center portion of the orbiting scroll configured to guide refrigerant to the discharge hole as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of reducing pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 2, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that is recessed from a surface of the center portion of the orbiting wrap (56 is a recessed step portion in 52b, col. 9, lines 64-67, see Fig. 8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that is recessed from a surface of the center portion of the orbiting wrap as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 3, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that extends toward the discharge hole from a side of the orbiting wrap (56 in Fig. 4, 56 in Fig. 8 extends from a side of the orbiting wrap to the discharge hole, col. 9, lines 64-67, see Figs. 4 and 8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that extends toward the discharge hole from a side of the orbiting wrap as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 4, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that the auxiliary discharge path is recessed toward an inside of the center portion, and wherein at least a portion of the auxiliary discharge path is configured to face the discharge hole (55).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that is recessed toward an inside of the center portion, and wherein at least a portion of the auxiliary discharge path is configured to face the discharge hole as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 5, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that comprises a recessed groove defined in the orbiting wrap (52b, col. 9, lines 64-67, Fig. 8).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that comprises a recessed groove defined in the orbiting wrap as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 6, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that the auxiliary discharge path has an opening portion (opened portion of 56 at the outer surface of 52b) defined at a side of the orbiting wrap (52b).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that has an opening portion defined at a side of the orbiting wrap as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 7, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that the auxiliary discharge path that the auxiliary discharge path is recessed from a surface of the orbiting end plate portion (see Fig. 8), and wherein a recessed depth of the auxiliary discharge path is less than a height of the orbiting wrap (see Fig. 8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that is recessed from a surface of the orbiting end plate portion, and wherein a recessed depth of the auxiliary discharge path is less than a height of the orbiting wrap as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 20, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that comprises a first portion that faces the fixed end plate portion (top portion of 56 adjacent 52b, and a second portion that faces the fixed wrap (side of 56 faces 51b), and wherein an area of the first portion is greater than an area of the second portion (Fig. 8).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path that the auxiliary discharge path comprises a first portion that faces the fixed end plate portion, and a second portion that faces the fixed wrap, and wherein an area of the first portion is greater than an area of the second portion as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the auxiliary discharge path that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  
	In reference to Claim 8, KIM does not teach an auxiliary discharge path.  MIZUSHIMA teaches a scroll compressor (title, Figs. 1-6 and 8-10) that includes an orbital wrap (orbiting wrap 52b, col. 6, line 64, Figs. 2, 4, and 8) and a discharge hole (discharge port 55, col. 6, lines 9 and 10) that includes an auxiliary discharge path (cutout portion 56 in Fig. 8, col. 7, lined 45-47) that the auxiliary discharge path is configured to receive refrigerant discharged from the rotary shaft toward an end of the fixed wrap (via oil hole 226d, ¶ 0060).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an auxiliary discharge path configured to receive refrigerant discharged from the rotary shaft toward an end of the fixed wrap as taught by MIZUSHIMA and incorporate this feature into KIM’s scroll compressor for the benefit of providing a construction of the scroll compressor that is effective during operation of the scroll compressor to reduce pressure loss throughout the entire operation of the scroll compressor as expressly described by MIZUSHIMA (col. 1, lines 42-54).  


	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MIZUSHIMA in view of US2008/0138228 (Terauchi et al.; published on June 12, 2008) (TERAUCHI).
	In reference to Claim 11, MIZUSHIMA does not teach a discharge valve.  TERAUCHI teaches a scroll fluid machine (title, Abstract, Figs. 1-5) that comprises a discharge valve (discharge valve 84, Abstract, lines 1-3) configured to open and close an outlet side of the discharge hole (82, Abstract, lines 1-3).
	It would be obvious to a the PHOSITA before the effective filing date of the invention to utilize a discharge valve as taught by TERAUCHI and incorporate such a feature in to MIZUSHIMA’s scroll compressor for at least the benefit of determining the discharge pressure of the refrigerant to a prescribed pressure as expressly described by TERAUCHI (¶ 0037) for a given application of use for the scroll compressor.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US4791549, US1125230, JP-08021381A, and US2018/0073507, JP-08021381A, and JP-04234590A each show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday October 25, 2021

/Mary Davis/Primary Examiner, Art Unit 3746